[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
{¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
{¶ 2} Defendant-appellant Sean Crouse appeals from his conviction, following a bench trial, for criminal damaging, in violation of R.C. 2909.06, a misdemeanor of the first degree. Counsel appointed to prosecute the appeal, citing the decision of the United States Supreme Court in Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, and the decision of the United States Court of Appeals for the Sixth Circuit in Freels v. Hills (C.A. 6, 1988), 843 F.2d 958, submits that she has carefully examined the record of the proceedings below, that her review of those proceedings has disclosed no error, and that she has attempted, without success, to communicate with Crouse to advise him of this conclusion and to solicit from him a contrary assessment. She now requests that this court independently examine the record to determine whether this appeal is wholly frivolous.
{¶ 3} We have done so, and we concur in counsel's conclusion that the proceedings below were free of error prejudicial to Crouse. SeeAnders v. California, 386 U.S. at 744, 87 S.Ct. 1396. We, therefore, overrule counsel's motion to withdraw from her representation of Crouse and affirm the judgment of the trial court.
{¶ 4} Our determination that the proceedings below were free of prejudicial error also compels our conclusion that there were no reasonable grounds for this "no error" appeal. However, because of Crouse's indigency, we allow no penalty.
{¶ 5} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Sundermann, P.J., Doan and Gorman, JJ.